Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41, 42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it is replete with instances of reference characters being used improperly.  The specification is replete of instances of a single reference character being used to designate multiple structures, see reference character 10 for example with has been used to designate invention, drinking vessel, and attachment mechanism.  Additionally, the specification is replete of instances of multiple reference characters being used to designate a single structure, see reference characters 10, 21, 31, and 40 which have all been used to designate attachment mechanism.  It appears that there are issues with at least reference characters 10, 21, 31, 40, 11, 12, 99, 61, 62, 23, and 32.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claims 1 and 9 of “mu-type drinking vessel” is led to be indefinite as the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b) III. E.
The limitation of claim 5 of “a strap extending circumferentially around the individual produce and the vertical stanchion at an upper portion thereof” is led to be indefinite as it is unclear if thereof refers to the vertical stanchion only or the both the individual produce and the vertical stanchion.  The claim will be interpreted as the former, however further clarification and/or correction is required.
The limitation of claim 6 of “the handle and vertical stanchion each comprising an upper and a lower horizontal span offsetting said handle and said vertical stanchion” is led to be indefinite.  It is unclear if the upper and lower horizontal span are part of the handle and vertical stanchion or if they offset the handle and the vertical stanchion from each other.  If the upper and lower horizontal span are part of the handle and vertical stanchion it is unclear if there are two upper horizontal spans and two lower horizontal spans with one of each being associated with handle and vertical stanchion respectively.  In light of the original disclosure the claim will be interpreted as if there is an upper and a lower horizontal span which offset said handle and said vertical stanchion.  Further clarification and correction is required.
The limitation of claim 7 of “a vertical stanchion therebetween” is led to be indefinite.  It is unclear if therebetween refers to the upper and lower halves or to the hook and base plate.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 7 of “the top surface” is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “an open top surface” of line 2.  The claim will be interpreted as the latter.
Claim 7 recites the limitation "the top surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posey (US 6729665) further in view of 강성모 (KR 200334865).
Claim 1:  Posey discloses a drinking vessel comprising: a beverage container 50 including a top surface at a predetermined height; a vertical stanchion positioned and secured at a lateral side of the beverage container 50; and a handle attached to the vertical stanchion thereby making the drinking vessel a mug-type drinking vessel (see annotated fig. 4 below).
Posey does not disclose the drinking vessel comprising an individual hollowed out produce including a top surface being cut to a predetermined height or the vertical stanchion positioned and secured at a lateral side of the individual produce.
강성모 teaches a fresh fruit cocktail container (individual hollowed out produce), wherein the fresh fruit is cut laterally and the flesh is dug inward rom the incised top surface to form an empty bowl formed inside the fresh fruit, wherein the fresh fruit is pineapple (see fig. 2 and 2nd, 9th, and 12th paragraph of the TECH-SOLUTION section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking vessel of Posey to utilize a fresh fruit cocktail container (individual hollowed out produce) instead of a beverage container 50, as taught by 강성모, in order to provide a compostable container to reduce the environmental impact of the drinking vessel.

    PNG
    media_image1.png
    632
    413
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the claimed invention except for the predetermined height being approximately 5 inches.
It would have been an obvious matter of design choice to make the predetermined height be approximately 5 inches since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Examiner notes that no criticality has been established for the predetermined height.
Claim 5:  The combination discloses a strap 14 extending circumferentially around the fresh fruit cocktail container (individual hollowed out produce) and the vertical stanchion at an upper portion thereof (see fig. 1-2 and 4).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallstream (US 2559190) further in view of 강성모 (KR 200334865).
Claim 7:  Hallstream discloses a drinking vessel comprising: a can 17 being open to receive liquid at an open top surface; a handle 7 (attachment apparatus) having upper section A (upper half) and lower section B (lower half), the handle 7 (attachment apparatus) comprising: a lug 28 (hook) at the upper section A (upper half), an arm 29 (base plate) at the lower section B (lower half), and a vertical stanchion therebetween wherein the vertical stanchion comprises upper and lower halves fitting together and securing the can 17 at the top surface and a bottom surface (see annotated fig. 1 below).
Hallstream does not disclose a hollowed out cored pineapple being open to receive liquid at an open top surface or the upper and lower halves of the vertical stanchion securing the pineapple at the top surface and a bottom surface.
강성모 teaches a fresh fruit cocktail container in the form of a pineapple (hollowed out cored pineapple), wherein the pineapple is cut laterally and the flesh is dug inward rom the incised top surface to form an empty bowl formed inside the pineapple (see fig. 2 and 2nd, 9th, and 12th paragraph of the TECH-SOLUTION section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking vessel of Votaw to utilize a fresh fruit cocktail container in the form of a pineapple (hollowed out cored pineapple) instead of a can 17, as taught by 강성모, in order to provide a compostable container to reduce the environmental impact of the drinking vessel.

    PNG
    media_image2.png
    445
    433
    media_image2.png
    Greyscale

Claim 8:  The combination discloses the handle 7 (attachment apparatus) upper section A (upper half) and lower section B (lower half) being telescoping thereby providing the handle 7 (attachment apparatus) adjustable for varying heights of the pineapple (see C. 1 lines 1-5 and annotated fig. 1 above).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (US 2396479) and 강성모 (KR 200334865) as applied to claim 7 above, and further in view of Votaw (US 2396479).
Claim 9:  The combination discloses the claimed invention except for the attachment apparatus further comprising a handle offset from the vertical stanchion thereby providing the drinking vessel a mug-type drinking vessel.
Votaw teaches a detachable can handle having a handle 2 attached by a horizontal top cross-piece 3 to a vertical member 4 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drinking vessel to have a handle 2 offset from the vertical stanchion by a horizontal top cross-piece 3, as taught by Votaw, in order to provide an enhanced gripping means where a users flesh will not be caught, snagged, squeezed, or pinched as would occur if held at the overlap of the upper section A (upper half) and lower section B (lower half).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20190055061) further in view of 강성모 (KR 200334865).
Claim 1:  Hughes discloses a drinking vessel comprising: a beverage container including a top surface at a predetermined height; an elongate contact member 120 (vertical stanchion) positioned and secured at a lateral side of the beverage container; and a handle attached to the elongate contact member 120 (vertical stanchion) thereby making the drinking vessel a mug-type drinking vessel (see annotated fig. 3 below and fig. 1).
Hughes does not disclose the drinking vessel comprising an individual hollowed out produce including a top surface being cut to a predetermined height or the vertical stanchion positioned and secured at a lateral side of the individual produce.
강성모 teaches a fresh fruit cocktail container (individual hollowed out produce), wherein the fresh fruit is cut laterally and the flesh is dug inward rom the incised top surface to form an empty bowl formed inside the fresh fruit, wherein the fresh fruit is pineapple (see fig. 2 and 2nd, 9th, and 12th paragraph of the TECH-SOLUTION section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking vessel of Hughes to utilize a fresh fruit cocktail container (individual hollowed out produce) instead of a beverage container, as taught by 강성모, in order to provide a compostable container to reduce the environmental impact of the drinking vessel.

    PNG
    media_image3.png
    525
    495
    media_image3.png
    Greyscale


Claim 2:  The combination discloses the claimed invention except for the predetermined height being approximately 5 inches.
It would have been an obvious matter of design choice to make the predetermined height be approximately 5 inches since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Examiner notes that no criticality has been established for the predetermined height.
Claim 5:  The combination discloses a strap 14 extending circumferentially around the fresh fruit cocktail container (individual hollowed out produce) and the vertical stanchion at an upper portion thereof (see fig. 1-2 and 4).
Claim 6:  The combination discloses the handle and elongate contact member 120 (vertical stanchion) each comprising an upper and a lower horizontal span offsetting said handle and said elongate contact member 120 (vertical stanchion) (see annotated fig. 3 above).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210113004, US 4823975, US 2010317, JP H07291292 are considered pertinent to telescoping stanchions, US 20170129277, US 7909202, DE 202005019447, and WO 2005048770 are considered pertinent to straps, US 20160066728 is considered pertinent to an arm spike, US 902236, US 1959857, and KR 20180050495 are considered pertinent to an inverted U-channel, KR 20080067056, US 6149028, US 3825151, US 3107028, US 2801743, and US 4993675 are considered pertinent to hooks, US 9469439, DE 102014000315, US 7909202, GB 2461034, US 20090065469, DE 202006016249, US 1464789, US 7284777, US 20040135049, US 6149028, KR 200201197, US 54132231, US 5025940, US 4993675, US 2801743, and US 5013074 are considered pertinent to base plates, and DE 202005019447, US 2010317, US 2979225, and US 4993675 are considered pertinent to horizontal spans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736